McBRIDE, C. J.
1, 2. It is urged that the complaint is defective in that it does not allege that the accusations made by defendant were made with the intent to wound his feelings, but the defendant did not demur, but went to trial upon a simple denial that the accusations were made. Under the circumstances we *625think the complaint, is sufficient. The evidence shows that she had repeatedly accused him of lewd conduct with various women, and there is not a particle of testimony outside of her own surmises to indicate that these accusations are true. In fact, the testimony indicates that in spite of continual jealousy, outbursts of rage, and defamation, plaintiff bore with defendant’s conduct patiently until it appeared impossible for him to conduct his business and live with her. She is evidently of a nervous disposition and easily moved to jealousy, and when in these moods disposed to be reckless and violent in her language. How far her conduct was influenced by imaginary “spiritual” communications, in regard to her husband’s infidelity, cannot be known, but it is probable that the mythical “dark woman” in the spirit land who, as she told one witness, had informed her that her husband was “always running after other women,” had something to do with exciting her jealousy. It is difficult to see how any spirit, light or dark, could have instigated her to tell one of her friends, as she did, that her husband had pointed a gun at her and thereby caused her to miscarry, when nothing of the kind happened. It is obvious that no man could live with her happily, or indeed at all, and keep his sense's. While we sympathize with her unhappy temperament, we do not feel justified in compelling plaintiff to endure the conse-. quences of it.
3. There is one thing however we think, in justice, plaintiff ought to do, and that is to make good the money which, defendant brought to the marriage. We think the court had a right under the pleadings to require the plaintiff to pay the defendant $150, but it appears from the testimony that he received $3,000 *626shortly after the marriage, and at least a part of it was spent in assisting plaintiff in business. While defendant’s statements are not entirely reliable, as to what was" spent by her for her own purposes and what was used to assist her husband, and while it is true her conduct has probably prevented him from earning as much money as he otherwise would, yet ,we think a repayment to her of $650 would be an equitable squaring of the account.
The decree will, therefore, be modified so as to require plaintiff to pay to the defendant $150 on or before September 1, 1919, and $100 on September 1st of each of the following years until the sum of $650 shall have been paid in full. In all other respects the decree of the Circuit Court is affirmed. Neither party will recover costs. Modified.